O’NIELL, C. J.
This suit was dismissed on an exception of no cause of action, and on appeal the judgment was reversed and the case was remanded to be proceeded with accordingly. Mrs. Maud Banahan v. Hughes, Sheriff, 146 La. 906, 84 South. 200. This appeal is from a judgment in favor of the plaintiff. The minutes recite that the judgment was rendered, but the transcript does not contain a copy of the judgment. It is said in the brief for the plaintiff, appellee, that the evidence is very brief, but the record does not contain a copy of the evidence. The transcript in the former appeal, of course, does not contain a note of evidence, because, as we have said, the suit was dismissed on an exception of no cause of action. The abstract of the minutes of the proceedings had after the case was remanded does not show that the case was tried, or that it was even assigned for trial. The omissions are such that we are constrained to remand the case for a completion of the record.
It is ordered that this case be remanded to the district court, to have the record corrected and completed and the transcript returned within 90 days; otherwise, the appeal shall be dismissed, at appellant’s cost.